Citation Nr: 1431552	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  10-21 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial increased rating for bilateral hearing loss disability.  


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

A January 2012 Board decision remanded the claim of an initial compensable hearing loss disability rating for additional evidentiary development, to include obtaining an additional VA medical opinion.  The Veteran passed away in December 2013.  The Board dismissed the claim in January 2014.  

The Veteran's wife filed a VA Form 21-534 [Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits] that was received by the RO within the month of the Veteran's death.  Significantly, a VA Form 21-534 is accepted as both a claim for accrued benefits and a substitution request.  See Fast Letter 10-30 (Aug. 10, 2010).  In a March 2014 correspondence the AOJ confirmed the appellant's eligibility to substitute in this appeal.  The Board appropriately has jurisdiction to decide the claim for entitlement to an initial compensable rating for hearing loss disability on its merits following the timely substitution of the appellant for the Veteran.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.


FINDINGS OF FACT

 1.  Throughout the course of the appeal, audiometric examinations reflect hearing loss disability no greater than a level I hearing loss in the right ear and level III hearing loss in the left ear.  

2.  The Veteran's hearing loss disability did not present an exceptional or unusual disability picture at any time during the course of the appeal.


CONCLUSIONS OF LAW

1.  A compensable disability rating is not warranted.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.85, Diagnostic Code 6100, 4.86 (2013).

2.  Application of the extraschedular rating provisions is not warranted in this case. 38 C.F.R. § 3.321(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Compliance

As noted in the Introduction, the Board previously remanded this claim in January 2012.  The Board instructed the RO to obtain any relevant outstanding VA treatment records and schedule the Veteran for an appropriate examination to address the current severity of his hearing loss.  VA obtained updated treatment records to the extent possible and provided the Veteran with a VA contract audiological examination in April 2012.  Therefore, the Board finds substantial compliance with its previous remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.326.  

VA satisfied its duty to notify.  With respect to the appellant's claim for higher initial rating for his hearing loss disability, the Board notes that in cases where a compensation award has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also VAOPGCPREC8-2003 (December 22, 2003).  Thus, because service connection for hearing loss disability has already been granted, VA's notice obligations with respect to that issue are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) [where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements].

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs), private treatment and VA medical records are in the file.  The record does not indicate, nor has the Veteran asserted that he was in receipt of disability benefits with the Social Security Administration (SSA).  The appellant has not referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claims. 

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran an appropriate contract VA audiological examination most recently in April 2012.  The examination report includes sufficient findings to rate the Veteran's hearing loss disability under the appropriate rating criteria.  In evaluating the adequacy of the examination report, the Board observes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2013).  In the present case, the April 2012 examiner elicited information from the Veteran concerning the functional effects of his disability.  Additionally, the Board observes that in Martinak that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow deficient, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  The appellant has asserted that there is any deficiency in the April 2012 VA examination.  Thus, the Board concludes that the examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Initial Increased Rating

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

38 C.F.R. § 4.85, Diagnostic Code 6100, sets out the criteria for evaluating hearing impairment using puretone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  Scores are simply matched against Table VI to find the numeric designation, then the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.

To evaluate the degree of disability from defective hearing, the Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, VIa, VII.  Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  See 38 C.F.R. § 4.85(a), (d).  Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular evaluations are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.86.

In determining the appropriate rating for the Veteran's hearing impairment, however, VA must also consider whether an extra-schedular evaluation under 38 C.F.R. § 3.321(b) should be assigned in the case where the disability affects on the Veteran's occupational function and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

      Schedular Analysis 

After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against an initial compensable evaluation for bilateral hearing loss disability.  The evidence of record does not more nearly reflect the criteria for a compensable evaluation.  38 C.F.R. § 4.7.

The Veteran was afforded a VA audiological examination in October 2009.  He reported his situation of greatest difficulty was difficulty understanding women's voice and soft voices.  The Veteran reported the gradual onset of his hearing loss that occurred while in the military.  Puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
Avg
RIGHT
35
40
70
80
56
LEFT
35
40
65
70
52

Maryland CNC word recognition in the right ear was 96 percent and 90 percent in the left ear.  

Using Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of  I for the right ear and II for the left ear.  Such a degree of hearing loss warrants a noncompensable evaluation under Table VII. 

The Veteran was afforded a VA audiological examination in March 2010.  The Veteran reported consistent symptoms and additionally reported trouble with understanding speech heard in the presence of background noise.  Puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
Avg
RIGHT
35
40
70
80
56.25
LEFT
35
40
65
70
52.5

Maryland CNC word recognition in the right ear was 94 percent and 90 percent in the left ear.  

Using Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of I for the right ear and II for the left ear.  Such a degree of hearing loss warrants a noncompensable evaluation under Table VII.  
The Veteran was afforded a VA audiological examination in April 2012.  The Veteran reported consistent symptoms and reported communication difficulties in less than ideal listening environments.  He struggled understanding what was said in the presence of background noise or in the absence of visual cues.  Localizing the origin of sounds was also problematic.  The impact on occupational activities was hearing difficulty.  Puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
Avg
RIGHT
35
40
75
80
57.5
LEFT
35
55
75
75
60

Maryland CNC word recognition in the right ear was 94 percent and 88 percent in the left ear.  

Using Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of I for the right ear and III for the left ear.  Such a degree of hearing loss warrants a noncompensable evaluation under Table VII.  

As shown above, the Veteran did not meet the threshold for an exceptional pattern of hearing impairment during any of the October 2009, March 2010 or April 2012 VA examinations.  See 38 C.F.R. § 4.86 (a) & (b).

The Board has considered the Veteran's assertions that his hearing was worse than evaluated based on functional loss.  The lay statements are both competent and credible in regard to reporting worsening hearing acuity and functional effects.  However, far more probative of the degree of the disability are the results of testing prepared by skilled professionals because the schedular criteria are predicated on audiological findings rather than subjective reports of severity of hearing loss.  In essence, lay statements are of limited probative value.  As a layperson, the Veteran is competent to report difficulties with his hearing; however, he is not competent to assign particular speech recognition scores or puretone decibel readings to his current acuity problems.  As indicated above, ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann, supra.  The Board is bound to apply the VA Rating Schedule, under which the rating criteria are defined by audiometric test findings.

      Extraschedular Considerations

The Board also has considered whether the Veteran was entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral hearing loss disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral hearing loss disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports difficulty understanding speech with background noise or in less than ideal listening environments.

In that regard, the Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.

Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  The simple fact that the Veteran's hearing disability did not satisfy the numerical criteria for a compensable rating under these criteria, to include the criteria specifically designed for the type of real-world impairment experienced by the Veteran, does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

(	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


